Citation Nr: 9911386	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-44 204	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for a lung disability 
claimed as due to asbestos exposure.  

2.  Entitlement to an increased rating for the service-
connected coronary artery disease, currently rated 30 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected hiatal hernia, currently rated 10 percent 
disabling.  

4.  Entitlement to a total compensation rating based on 
individual unemployability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 and subsequent rating decisions 
by the RO.  



REMAND

On an asbestosis questionnaire, received in December 1996, 
the veteran stated that he was exposed to asbestos in service 
when he worked repairing and replacing pipe and pump 
insulation in various ship's boiler rooms and in a heating 
plant.  He also stated that he was exposed to asbestos during 
his post-service employment.  

The post-service evidence of record noted that the veteran 
had a good exercise tolerance test limited by dyspnea in 
September 1983.  He was advised to discontinue smoking.  In 
June 1991, an x-ray study revealed no gross evidence of 
active pulmonary disease but moderate chronic obstructive 
pulmonary disease was noted.  

A VA pulmonary examination was conducted in August 1997.  The 
examiner noted the veteran's claims of asbestos exposure in 
service and subsequent to service.  It was also noted that 
the veteran smoked between one to two packs of cigarettes per 
day for 40 years.  The examiner reviewed the veteran's 
previous chest x-ray studies.  He noted that the veteran had 
some mid-thoracic pleural thickening consistent with and 
highly suggestive of asbestos exposure.  He also stated that 
pulmonary function tests were most consistent with a mild to 
moderate obstructive ventilatory deficit, but the tests did 
not suggest asbestos-related lung disease as there was no 
evidence of restriction of normal diffusing capacity.  

The VA examiner concluded that the veteran had mild to 
moderate obstructive lung disease which contributed to his 
symptomatic exertional dyspnea and was most likely due to the 
veteran's longstanding tobacco use.  He added that the 
veteran did not show progressive pleural or parenchymal 
changes related to asbestos exposure on pulmonary function 
tests and serial x-ray studies.  He did state that the mid-
thoracic pleural thickening confirmed that the veteran was 
exposed to asbestos in service, but that it was unlikely that 
this pleural thickening was contributing to the veteran's 
current pulmonary symptoms in any significant way.  However, 
the Board is of the opinion that further development is 
indicated in this case in order to ascertain the degree of 
disability, if any, attributable to asbestos exposure during 
his extensive period of military service.  

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The veteran's claim for total compensation rating based on 
individual unemployability is well grounded as he has 
presented evidence that he is unable to work due to service-
connected disabilities.  See Romeo v. Brown, 5 Vet. App. 388 
(1993).  

The veteran contends that increased ratings should be 
assigned for his service-connected coronary artery disease 
and hiatal hernia since they are more disabling than 
currently evaluated and that they have affected his ability 
to work.  The veteran and his representative note that the 
examiner who performed the cardiovascular examination in 
February 1998 stated that a Persantine thallium imaging test 
was needed to ascertain whether the veteran's 
gastrointestinal condition was the cause of his chest pain.  
The Board notes that the veteran underwent an exercise 
tolerance test and an attempt was made to schedule the 
veteran for a Persantine thallium imaging test; however, the 
veteran never underwent the test.  The veteran's 
representative requested that the veteran be afforded this 
procedure to resolve the question regarding the etiology of 
the veteran's chest pain.  Therefore, the veteran should be 
afforded another VA cardiovascular examination to include a 
Persantine thallium imaging test.  

In addition, the veteran contends that he is entitled to a 
total compensation rating based on individual 
unemployability.  The veteran's appeal for a total rating 
based on unemployability is inextricably intertwined with 
these claims, inasmuch as an increased rating for either 
disability could affect the outcome of the unemployability 
claim.  Holland v. Brown, 6 Vet. App. 443 (1994).  The RO has 
the duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the veteran's 
service-connected disabilities has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1994).  

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
in order to obtain copies of all 
additional treatment records concerning 
the veteran's pulmonary condition and any 
his service-connected disabilities since 
September 1998.  

2.  The veteran should be scheduled for 
special VA examinations to discern the 
current severity of the service-connected 
coronary artery disease and hiatal 
hernia.  The examining physicians should 
review the veteran's claims folder in 
connection with his evaluation of the 
veteran.  A full medical history should 
be elicited from the veteran and recorded 
by the examiners.  Detailed clinical 
findings and all disabling manifestations 
attributable to the service-connected 
conditions also should be reported.  The 
appropriate testing should be conducted 
to determine the veteran's metabolic 
equivalent (METS) scores.  The veteran 
should be afforded a Persantine thallium 
imaging test to determine the cause of 
his chest pain.  Based on his/her review 
of the case, the examiner offer an 
opinion as to the degree of disablement 
attributable to the service-connected 
disorders in terms of the Rating 
Schedule.  Each examiner should also 
provide an opinion regarding the degree 
of industrial inadaptability due to his 
service-connected disorders.  

3.  The veteran also should be examined 
by a VA specialist in pulmonary disease 
to determine the current extent of 
ventilatory incapacity or other 
disability attributable to his history of 
asbestosis exposure.  All indicated 
studies should be done in this regard.  
Detailed clinical findings should be 
recorded in this regard.  Based on 
his/her review of the case, the examiner 
should state whether the veteran is 
experiencing any degree of ventilatory 
incapacity or other disability due to his 
history of asbestosis exposure.  

4.  When the actions requested 
hereinabove have been completed, the 
issues should be reviewed by the RO.  In 
the event any determination remains 
adverse to the veteran, the claims folder 
and the assembled data should be returned 
to the Board for completion of appellate 
review after compliance with the 
provisions of 38 U.S.C.A. § 7105.  No 
action is required by the veteran unless 
he receives further notice.  


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









